     Case 2:19-cv-04755-ODW-E Document 136 Filed 03/04/21 Page 1 of 2 Page ID #:13497




                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
 Case No.        2:19-cv-04755-ODW-(Ex)                               Date     March 4, 2021
 Title           Pacific Packaging Concepts, Inc. v. Nutrisystem, Inc. et al


 Present: The Honorable          Otis D. Wright II, United States District Judge
                Sheila English                             Not reported                        N/A
                Deputy Clerk                       Court Reporter / Recorder                Tape No.
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                           Not present
 Proceedings (In Chambers):


         Having read the parties’ Stipulation to Modify the Scheduling Order (ECF No. 134), the
Court modifies the Scheduling Order as follows:


                                     Event                                        Date
            Deadline to file                                              September 20, 2021
            Proposed Pretrial Conference Order
            Memoranda and Contentions of Fact and Law
            Joint Witness List
            Joint Exhibit List and Exhibit Stipulation
            Proposed Verdict Form(s)
            Proposed Jury Instructions/Disputed Jury Instructions
            Proposed Voir Dire Questions
            Joint Statement of the Case
            Joint Status Report re: Settlement
            Final Pretrial Conference at 1:30 p.m.                        September 27, 2021
            Deadline to File:
            Motions in Limine
            Deadline to File:                                             October 4, 2021
            Oppositions to Motions in Limine

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 1 of 2
     Case 2:19-cv-04755-ODW-E Document 136 Filed 03/04/21 Page 2 of 2 Page ID #:13498




            Hearing on Motions in Limine at 1:30 p.m.                     October 12, 2021
            Deadline to File:                                             October 14, 2021
            Final Trial Exhibit Stipulation
            Trial at 9:00 a.m.                                            October 19, 2021


IT IS SO ORDERED.

                                                                                   :    00
                                                   Initials of Preparer   SE




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                            Page 2 of 2
